DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Application filed 01/30/2019.  The Application includes a preliminary amendment wherein the Applicant amended claims 2-13, and 18-19, and canceled claims 14-17 and 20.  Claims 1-13 and 18-19 are pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an output configured to, an input configured to, and a control module configured to in claim 13; and an input arranged to and an output arranged to in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Note: the recitation in the preamble for communicating with a primary vehicle when the primary vehicle is in an autonomous mode, the primary vehicle also being operable manually by a driver when in manual mode does not positively limit the claim and under the broadest reasonable interpretation of the claim consistent with the specification, merely reflects an intended use of the remote controller.  
The body of the claim further recites a remote controller comprising: an input arrange to receive data . . . ; a processor configured to process the {} data; and an output configured to transmit the {} data.  The only claimed structure is the remote controller, an input, a processor, and output all which are claimed at a very high level of abstraction.  Further, the claim recites the abstract idea of: 
(1) receive vehicle data from the primary vehicle, 
data from one or more surrounding secondary vehicles, 
(3) the data comprising a signal indicating a failure of the driver to accept the request to switch the primary vehicle to the manual mode, 
(4)  vehicle data from the or each secondary vehicle, 
(5) process the data from each secondary vehicle, and 
(6) transmit the vehicle data from each secondary vehicle to the primary vehicle.  
These limitations simply recite receiving data, processing the data, and transmitting the data that was previously received.  Further, the recited generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea of receiving data, processing data, and outputting data on a computer.
Accordingly, claim 19 is rejected under 35 U.S.C. § 101 as being directed to an abstract idea (mental process) without significantly more. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1: Claim 1 recites a primary vehicle in line 1 and one or more secondary vehicles in line 8.  Line 6 recites the vehicle.  It is unclear whether the vehicle refers to a primary vehicle introduces one or more secondary vehicles or refers to a vehicle different from the primary vehicle or the secondary vehicle(s).  Therefore the term is indefinite.  

As per Claim 13: As discussed above, claim 13 is interpreted as invoking 35 U.S.C. § 112(f) because the terms an output configured to and an input configured to are followed by function language and there is no claimed structure for performing the claimed functions.  A review of the Applicant’s specification and drawings reveals that the Applicant has not cited any specific structure that performs the claimed functions.  For these reasons claim 13 is rejected under 35 U.S.C. § 112(b).

As per Claim 18: Claim 18 depends upon claim 13 and fails to cure the deficiencies of claim 13.  Accordingly, claim 18 is also rejected under 35 U.S.C. § 112(b).

As per Claim 19: As discussed above, claim 19 is interpreted as invoking 35 U.S.C. § 112(f) because the terms an input arranged to and an output arranged to are followed by function language and there is no claimed structure for performing the claimed function.  A review of the Applicant’s specification and drawings reveals that the Applicant has not cited any specific structure that performs the claimed functions.  For these reasons claim 19 is rejected under 35 U.S.C. § 112(b).

Also as per Claim 19: Line 5 recites the data it is unclear as to whether the data refers to receive data from the primary vehicle or data from one or more secondary vehicles.  Further, the request in line 6 and the manual mode in lines 6 and 7 both lack antecedent basis.  Additionally, the recitation vehicle data in line 6 is unclear because it is unclear whether the data the primary vehicle or data from one or more secondary vehicles.  For the same reason the recitation the vehicle data in lines 7 and 8 is also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 11, 13, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fendt et al. US 2017/0072967 A1 (“Fendt”).

As per Claim 1: Fendt discloses [a] method of controlling a primary vehicle comprising an automated driving system for driving the primary vehicle autonomously when the primary vehicle is in an autonomous mode [at least see Fendt Abstract; ¶ 20 disclosing a vehicle control system for autonomously guiding a vehicle, having a controller for autonomously guiding the vehicle on the basis of a sensor signal of a sensor of the vehicle], the primary vehicle also being operable manually by a driver when in a manual mode [at least see Fendt ¶ 20 disclosing that the guidance vehicle can be guided manually, semi-autonomously or fully autonomously], the method comprising: 
determining failure of the driver to accept a request to switch the primary vehicle to the manual mode when the vehicle is in the autonomous mode [at least see Fendt ¶¶ 79, 84-85, 89 disclosing a driver of the vehicle does not comply with a vehicle guidance take over request]; 
determining a primary vehicle driving state [at least see Fendt ¶¶ 96 (Activation of the guidance or towing mode can be indicated in the vehicle and/or in the guidance vehicle optically ; 
acquiring vehicle data from one or more surrounding secondary vehicles [at least see Fendt ¶¶ 19, 38 that discloses the communications interface is designed to request the auxiliary sensor signal via the communications network from a guidance vehicle and to receive the auxiliary sensor signal via the communications network from the guidance vehicle]; 
determining a contingency action to take with the primary vehicle based on the primary vehicle driving state and the vehicle data from the or each secondary vehicle [at least see Fendt ¶¶ 89, 95, 97 that discloses when the driver of the vehicle does not comply with the vehicle takeover request the vehicle control system can search in the environment of the vehicle for a guidance vehicle, which as a lead vehicle can take on the role of substitute fallback level, and guide the vehicle to a point,]; and 
Outputting the contingency action to at least one system of the primary vehicle to drive the primary vehicle autonomously in accordance with the determined contingency action [at least see Fendt ¶ 97 that discloses “the guidance or towing mode can be based on a residual functionality of the autonomous vehicle guidance.  This means that the guidance or towing mode can be implemented using some of the sensors for detecting the environment of the vehicle.  By way of example, the vehicle can follow the guidance vehicle, if the image cameras of the sensor technology for autonomous vehicle guidance have failed, but a RADAR sensor is still functioning.  The vehicle control system for autonomous vehicle guidance, prior to the fallback to the guidance or towing mode, can analyze if the residual functionality of the vehicle is sufficient for this.”].  

	As per Claim 2: Fendt discloses [t]he method of claim 1, and Fendt further discloses further comprising acquiring vehicle data by communicating directly with one or more of the one or more secondary vehicles [at least see Fendt ¶ 44, 66 that discloses the auxiliary sensor signal is requested via the communications network from a guidance vehicle, and the auxiliary sensor signal is received via the communications network from the guidance vehicle].

As per Claim 5: Fendt discloses [t]he method of claim 1, and Fendt further discloses further comprising obtaining data from an on-board sensor of the primary vehicle to supplement the vehicle data from [at least see Fendt ¶¶ 5 (“a plurality of sensors” and “sensor fusion” and “a sensor malfunction”); ¶ 10 (“the auxiliary sensor signal is provided by a guidance vehicle and transmitted to the vehicle control system”); ¶ 11; ¶ 13 (“The sensor of the vehicle can be a RADAR (Radio Detection and Ranging) sensor, a LIDAR (Light Detection and Ranging) sensor, an ultrasound sensor, or an imaging camera for detecting an environment of the vehicle. The malfunction of the sensor can be a partial defect or a full defect of the sensor”); ¶ 20 (“The auxiliary sensor can detect an environment of the vehicle and/or of the guidance vehicle”); ¶ 33 (“the vehicle can be autonomously guided using the auxiliary sensor signal and the additional sensor signal”); ¶ 34 (“the auxiliary sensor signal and the additional sensor signal can be processed together.”)].

	As per Claim 11:  Fendt discloses [t]he method of claim 1, and Fendt further discloses further comprising acquiring the vehicle data from each secondary vehicle at the primary vehicle [at least see Fendt ¶ 44, 66 that discloses the auxiliary sensor signal is requested via the communications network from a guidance vehicle, and the auxiliary sensor signal is received via the communications network from the guidance vehicle] and determining the contingency action at the primary vehicle [at least see Fendt ¶ 97 that discloses “the guidance or towing mode can be based on a residual functionality of the autonomous vehicle guidance.  This means that the . 
	Note: under the broadest reasonable interpretation of this claim, the two recitations are separate, that is the determining the contingency action at the primary vehicle does not require acquiring the vehicle data from each secondary vehicle at the primary vehicle and vice versa.  

As per Claim 13: Fendt discloses [a] vehicle controller for driving a primary vehicle autonomously when the primary vehicle is in an autonomous mode [at least see Fendt Abstract; ¶ 20 disclosing a vehicle control system for autonomously guiding a vehicle, having a controller for autonomously guiding the vehicle on the basis of a sensor signal of a sensor of the vehicle], the primary vehicle also being operable manually by a driver when in a manual mode [at least see Fendt ¶ 20 disclosing that the guidance vehicle can be guided manually, semi-autonomously or fully autonomously], the vehicle controller comprising: 
an output configured to issue, when the primary vehicle is in the autonomous mode, a request to switch the primary vehicle to the manual mode [at least see Fendt ¶¶ 79, 84-85, 89 disclosing a driver of the vehicle does not comply with a vehicle guidance take over request]; 
an input arranged to receive vehicle data from one or more surrounding secondary vehicles [at least see Fendt ¶¶ 19, 38 that discloses the communications interface is designed to request the auxiliary sensor signal via the communications network from a guidance vehicle and to receive the auxiliary sensor signal via the communications network from the guidance vehicle]; 
a processor [at least see Fendt ¶¶ 45, 54, 63, 65 disclosing the computer program is executed on a computer, the vehicle control system comprises a controller, and the vehicle control system can execute a computer program] configured to determine failure of the driver to accept the request to switch the primary vehicle to the manual mode [at least see Fendt ¶¶ 79, 84-85, 89 disclosing a driver of the vehicle does not comply with a vehicle guidance take over request], to determine a primary vehicle driving state [at least see Fendt ¶¶ 96 (Activation of the guidance or towing mode can be indicated in the vehicle and/or in the guidance vehicle optically and/or acoustically, so that the driver concerned and any passengers concerned are made aware of the situation); 97 (The guidance or towing mode can be based on a residual functionality of the autonomous vehicle guidance. This means that the guidance or towing mode can be implemented using some of the sensors for detecting the environment of the vehicle.)], 
and to determine a contingency action to take with the primary vehicle based on the primary vehicle driving state and the vehicle data for one or more surrounding secondary vehicles received at the input [at least see Fendt ¶¶ 89, 95, 97 that discloses when the driver of the vehicle does not comply with the vehicle takeover request the vehicle control system can search in the environment of the vehicle for a guidance vehicle, which as a lead vehicle can take on the role of substitute fallback level, and guide the vehicle to a point]; and 
a control module configured to issue control commands to drive the primary vehicle autonomously in accordance with the determined contingency action [at least see Fendt ¶ 97 that discloses “the guidance or towing mode can be based on a residual functionality of the autonomous vehicle guidance.  This means that the guidance or towing mode can be implemented using some of the sensors for detecting the environment of the vehicle.  By way of example, the vehicle can follow the guidance vehicle, if the image cameras of the sensor technology for autonomous vehicle guidance have failed, but a RADAR sensor is still functioning.  The vehicle control system for autonomous vehicle guidance, prior to the fallback .

As per Claim 18: Fendt discloses the vehicle controller of claim 13 and Fendt further discloses [a] vehicle [at least see Fendt FIG. 1; ¶¶ 50, 53-54].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Fendt in view of Oshida et al. US 20180253977 A1 (“Oshida”).

	As per Claim 3: Fendt discloses [t]he method of claim 1, but Fendt does not specifically disclose further comprising acquiring vehicle data by communicating with a remote controller, wherein at least one secondary vehicle transmits data relating to its driving state to the remote controller, which forwards the data from each secondary vehicle to the primary vehicle.
	However, Oshida teaches further comprising acquiring vehicle data by communicating with a remote controller, wherein at least one secondary vehicle transmits data relating to its driving state to the remote controller, which forwards the data from each secondary vehicle to the primary vehicle [at least see Oshida ¶¶ 137-139 that teaches the first vehicle that includes a plurality of travel lanes and wherein the first vehicle detects a hazard, captures an image of the 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance vehicle guidance and/or towing mode disclosed in Fendt by transmitting information regarding hazards to a database or server as taught by Oshida so that the guided vehicle in Fendt receives the image or hazard as taught by Oshida so that the guided vehicle may perform an automatic lane change and avoid the hazard [Oshida ¶ 140].

	As per Claim 4: Fendt discloses [t]he method of claim 1, and Fendt further discloses further comprising acquiring vehicle data by communicating directly with [at least see Fendt ¶ 44, 66 that discloses the auxiliary sensor signal is requested via the communications network from a guidance vehicle, and the auxiliary sensor signal is received via the communications network from the guidance vehicle], and Fendt further discloses communicating with a remote {server} to obtain vehicle data from  [at least see Fendt ¶ 14-15 that discloses that the signal is received from the secondary vehicle over a communications network that can be established via a back-end server], but Fendt does not specifically disclose and communicating with a remote controller to obtain vehicle data from 
However, Oshida teaches this limitation [at least see Oshida FIG. 5; ¶ 138-141 that teaches the first vehicle 590 may transmit information or image to a database or server 592 which may record or store the image and lane level location information and in other 
Note the recited terms close proximity and not in close proximity are relative terms and do not provide any meaningful distinction as to when a vehicle is in close proximity and when a vehicle is not in close proximity.  Accordingly, Oshida reads on this limitation since vehicle 590 communicates to vehicle 500A/B via server 592.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance vehicle guidance and/or towing mode disclosed in Fendt by transmitting information regarding hazards to a database or server as taught by Oshida so that the guided vehicle in Fendt receives the image or hazard as taught by Oshida so that the guided vehicle may perform an automatic lane change and avoid the hazard [Oshida ¶ 140].

As per Claim 19: Fendt discloses [a] . . . for communicating with a primary vehicle when the primary vehicle is in an autonomous mode [Note: this limitation is in the preamble and does not positively limit claim 19 since it merely states an intended use of the recited remote controller.  Nonetheless, at least see Fendt FIG. 3; ¶¶ 64, 65 disclosing a communications network between the autonomously guided vehicle and guidance vehicle.], the primary vehicle also being operable manually by a driver when in a manual mode [at least see Fendt ¶ 20 disclosing that the guidance vehicle can be guided manually, semi-autonomously or fully autonomously], . . . comprising:
an input arranged to receive vehicle data from the primary vehicle [at least see Fendt ¶ 65 that discloses to request an auxiliary sensor signal via the communications network 305 and to receive the requested auxiliary sensor signal via the communications network 305] from one or more surrounding secondary vehicles [at least see Fendt ¶¶ 19, 38 that discloses the communications interface is designed to request the auxiliary sensor signal via the , the data comprising a signal indicating a failure of the driver to accept the request to switch the primary vehicle to the manual mode [at least see Fendt ¶¶ 79, 84-85, 89 disclosing a driver of the vehicle does not comply with a vehicle guidance take over request] and vehicle data from the or each secondary vehicle [at least see Fendt ¶¶ 19, 38 that discloses the communications interface is designed to request the auxiliary sensor signal via the communications network from a guidance vehicle and to receive the auxiliary sensor signal via the communications network from the guidance vehicle] 
a processor [at least see Fendt ¶¶ 45, 54, 63, 65 disclosing the computer program is executed on a computer, the vehicle control system comprises a controller, and the vehicle control system can execute a computer program] configured to process the data from each secondary vehicle [at least see Fendt ¶ 14-15 that discloses that the signal is received from the secondary vehicle over a communications network that can be established via a back-end server].
Oshida also teaches a processor configured to process the data from each secondary vehicle [at least see Oshida FIG. 5; ¶ 138-141 that teaches the first vehicle 590 may transmit information or image to a database or server 592 which may record or store the image and lane level location information and in other embodiments the first vehicle may transmit the image or information directly to the second vehicle].
Fendt also discloses an output configured to transmit the vehicle data from each secondary vehicle to the primary vehicle to enable the primary vehicle to determine a contingency action [Note: the recitation to determine a contingency action does not positively limit the claim since it merely reflects the intent of the transmitted vehicle data.  Nonetheless, at least see Fendt ¶ 14-15 that discloses that the signal is received from the secondary vehicle over a communications network that can be established via a back-end server].
an output configured to transmit the vehicle data from each secondary vehicle to the primary vehicle to enable the primary vehicle to determine a contingency action [at least see Oshida FIG. 5; ¶ 138-141 that teaches the first vehicle 590 may transmit information or image to a database or server 592 which may record or store the image and lane level location information and in other embodiments the first vehicle may transmit the image or information directly to the second vehicle].
Fendt further discloses determine failure of the driver to accept the request to switch the primary vehicle to the manual mode [at least see Fendt ¶¶ 79, 84-85, 89 disclosing a driver of the vehicle does not comply with a vehicle guidance take over request], to determine a primary vehicle driving state [at least see Fendt ¶¶ 96 (Activation of the guidance or towing mode can be indicated in the vehicle and/or in the guidance vehicle optically and/or acoustically, so that the driver concerned and any passengers concerned are made aware of the situation); 97 (The guidance or towing mode can be based on a residual functionality of the autonomous vehicle guidance. This means that the guidance or towing mode can be implemented using some of the sensors for detecting the environment of the vehicle.).].
Fendt does not specifically disclose a remote controller.  However, Oshida teaches a remote controller [at least see at least see Oshida ¶¶ 137-139 that teaches the first vehicle that includes a plurality of travel lanes and wherein the first vehicle detects a hazard, captures an image of the hazard, and determines the lane location of said hazard then transmits this information or image to a database or server, which may record or store this image and lane level location information.  Where the server or the first vehicle may identify the hazard and the first vehicle may transmit the image or information directly to a second vehicle
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance vehicle guidance and/or towing mode disclosed in Fendt by transmitting information regarding hazards to a database or server as taught by Oshida so that the guided vehicle in Fendt receives the image or hazard as .

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Fendt in view of Okumura et al. US 2015/0153733 A1 (“Okumura”).

As per Claim 6:  Fendt discloses [t]he method of claim 1, and Fendt further discloses an auxiliary sensor signal that is received via the communications network wherein the auxiliary sensor can detect an environment of the vehicle and/or of the guidance vehicle wherein the auxiliary sensor signal comprises a RADAR sensor signal, a LIDAR sensor signal, an ultrasound sensor signal, or an image camera sensor signal [at least see Fendt Abstract; ¶¶ 10, 20, 37], but Fendt does not specifically disclose wherein the vehicle data from each secondary vehicle includes at least one of the following: velocity; acceleration; indicator state; braking state; planned actions; location; driving mode; and terrain type. 
However, Okumura teaches this limitation [at least see Okumura ¶ 13 that teaches a joining point at which the present vehicle joins the leading vehicle wherein the leading vehicle or the server decides the joining point and the joining point information is transmitted, the present vehicle receives the transmission to obtain the joining point information.  Driving of the present vehicle is performed to the joining point by the autonomous and automatic driving of a comparatively low speed with keeping the same running lane.  Consequently, the present vehicle can be made to automatically join the leading vehicle.].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance vehicle guidance and/or towing mode disclosed in Fendt by transmitting the joining location with the leading vehicle as taught by Okumura in order to move a vehicle safely when a driver is incapable of taking over control of the vehicle and prevent wild running of the vehicle [Okumura ¶ 8] and reduce the .

Claims 7 to 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Fendt in view of Kumar at el. WO 2017142931 (“Kumar”).

As per Claim 7:  Fendt discloses [t]he method of claim 1, but Fendt does not specifically disclose further comprising issuing the request to switch to the manual mode through a driver information system of the primary vehicle.
However, Kumar teaches this limitation [at least see Kumar FIG. 10; ¶ 104 that teaches the computing device 102 may alert a driver of an upcoming request for change of vehicle control.]

As per Claim 8:  Fendt discloses [t]he method of claim 1, but Fendt does not specifically disclose further comprising determining failure of the driver to accept the request to switch the primary vehicle to the manual mode within a predetermined time period.
However, Kumar teaches this limitation [at least see Kumar FIG. 10; ¶ 104 that teaches a predetermined period may be initiated to determine if vehicle control has been transferred].  

As per Claim 9:  Fendt discloses [t]he method of claim 1, but Fendt does not specifically disclose further comprising determining failure of the driver to accept the request to switch the primary vehicle to the manual mode from a lack of driver input to one or more vehicle systems within a predetermined time period. 
However, Kumar teaches this limitation [at least see Kumar FIG. 10; ¶¶ 94, 104 that teaches a predetermined period may be initiated to determine if vehicle control has been transferred and when control has not been transferred the vehicle may take action to place itself 

As per Claim 10:  Fendt in combination with Kumar discloses [t]he method of claim 9, but Fendt does not specifically disclose wherein the vehicle systems comprise at least one of the following: a steering system; and a braking system.  
	However, Kumar teaches this limitation [at least see Kumar ¶ 96 that teaches that the vehicle may perform a safe stop or other safety related responses].

Regarding Claims 7 to 10:  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance vehicle guidance and/or towing mode disclosed in Fendt by first requesting that the driver take control of the host vehicle as taught by Kumar and when the driver fails to take control of the host vehicle then to maintain autonomous control of the host vehicle and operate the host vehicle safely as also taught by Kumar until the guidance vehicle disclosed in Fendt arrives so that the host vehicle does not interfere with other vehicle until the guidance vehicle arrives to guide the host vehicle to safety.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Fendt in view of Oshida.

As per Claim 12:  Fendt discloses [t]he method of claim 1, but Fendt does not specifically disclose further comprising: 
transmitting the primary vehicle driving state and a signal from the primary vehicle to a remote controller,
the signal indicating failure of the driver to accept the request to switch the primary vehicle to the manual mode,
acquiring the vehicle data from each secondary vehicle at the remote controller,
determining, at the remote controller, the contingency action to take with the primary vehicle based on the primary vehicle driving state and the vehicle data from each secondary vehicle; and 
outputting the contingency action from the remote controller to the automated driving system of the primary vehicle. 
However, Ross teaches transmitting the primary vehicle driving state and a signal from the primary vehicle to a remote controller [at least see Ross FIG. 8; ¶ 115 that teaches that discloses the human vehicle guidance assistance system receives a guidance assistance request from an autonomous vehicle];
Kumar teaches the signal indicating failure of the driver to accept the request to switch the primary vehicle to the manual mode [at least see Kumar FIG. 10; ¶¶ 94, 104 that teaches a predetermined period may be initiated to determine if vehicle control has been transferred and when control has not been transferred the vehicle may take action to place itself in a safe autonomous mode wherein, a driver notification to the vehicle that the driver has taken control may be through some sort of physical act such as by moving the steering wheel or applying pressure to the accelerator or brake pedal or activating a button, etc.]; 
Ross also teaches acquiring the vehicle data from each secondary vehicle at the remote controller [at least see Ross FIG. 8; ¶ 114 that discloses the human vehicle guidance assistance system monitors human driven vehicles of the fleet that includes identifying the current location of the individual vehicles, as well as a state of operation for each vehicle];
determining, at the remote controller, the contingency action to take with the primary vehicle based on the primary vehicle driving state and the vehicle data from each secondary vehicle [at least see Ross FIG. 8; ¶¶ 115-117 that teaches the human vehicle guidance 
outputting the contingency action from the remote controller to the automated driving system of the primary vehicle [at least see Ross FIG. 8; ¶¶ 115, 118 that teaches the human vehicle guidance assistance system instructs and/or guides the autonomous vehicle to a meeting location; and at the meeting location, the autonomous vehicle 101 can initiate tracking of the human driven guide vehicle.]. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance vehicle guidance and/or towing mode disclosed in Fendt by using a remote controller (human vehicle guidance assistance system) to identify and assign a vehicle to lead the vehicle in Fendt as taught by Ross when the operator of the autonomous vehicle has not taken control of the vehicle as taught by Kumar and the autonomous vehicle cannot safely progress on its trip due to a low confidence value as taught by Ross in order to improve roadway safety when autonomous vehicle are operating on the roadway in order to overcome situations where the autonomous vehicle cannot safely operate by assisting the navigation function of the autonomous vehicle by programming it to simply track another vehicle through a unknown or challenging condition [Ross ¶ 22].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN P MAHNE/
Primary Examiner, Art Unit 3668